Citation Nr: 1222091	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  11-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from September 1952 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a TDIU rating.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has only two service-connected disabilities:  bilateral hearing loss, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling.  The combined service-connected disability rating is 60 percent (under the combined rating table).  As such, he does not meet the percentage criteria for TDIU. 

2. The level of industrial impairment which may be attributed solely to the Veteran's aforementioned service-connected disabilities is not, in itself, of such severity as to warrant extraschedular consideration. 

3. The level of industrial impairment which may be attributed solely to the Veteran's aforementioned service-connected disabilities is not, in itself, of such severity as to preclude him from obtaining or retaining substantially gainful employment involving sedentary activity. 


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met, and the preponderance of the evidence is against referring this matter for consideration of individual unemployability on an extra-schedular basis.  38 U.S.C.A. §, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  The U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2010, that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the April 2010 letter, the Veteran was advised of how disability ratings and effective dates were assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available records for the Veteran.  In addition, he underwent VA examinations in  January 2010, April 2011, and September 2011, which all included a review of the claims folder and a history obtained from the Veteran.  In addition, in each VA examination, the examination findings were reported, along with diagnoses/opinions, which were supported in the record; thus, these VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

In a statement (VA Form 21-4138), received in February 2007, the Veteran reported that he was not aware of any hearing loss until he was discharged from the Marine Corps and took an office job in accounting.  He reportedly noticed that he could not hear a telephone conversation in his right ear, but never sought help until approximately 1999 when his friends and wife complained about his hearing.  He reported that he had the most trouble with hearing someone talking, but being unable to understand what they are saying.  

In a statement received in January 2010, the Veteran reported he was unable to understand the conversation when in a group or when he heard it on television, and that he needed to be right in the face of a person he was talking to in order to understand.  He also reported that the ringing in his ears was increasing and hearing aids did not seem to help.  

On a VA examination in January 2010, the Veteran reported that his tinnitus had an onset 10 years prior.  The examiner noted that the Veteran's bilateral sensorineural hearing loss had significant effects on his occupation, because of the Veteran's hearing difficulty.

Received from the Veteran in April 2010 was an Application for Increased Compensation based on Unemployability (VA Form 21-8940), in which he represented that his service-connected profound hearing loss and tinnitus prevented him from securing or following any substantially gainful occupation.  He indicated that his disability affected full time employment in 1996, and that he last worked full time in 1996, and was self-employed doing office accounting.  He indicated that he did not leave his last job/self-employment because of his disability.  He also indicated that he had not tried to obtain employment since he became too disabled to work, claiming that the reason for this was that no employer would hire him with his severe service-connected disabilities.  He indicated that the highest level of education he completed was his second year in college, and that he had no education or training since he became too disabled to work.  

Received from the Veteran in June 2010 was a handwritten note in which he indicated that he "won't seek any further compensation" and that his memory and eyesight were not very good anymore.  He felt there were a lot of other veterans who probably needed more help than he did.  He also included a completed VCAA Notice Response form on which he checked off that he had no other evidence or information to give VA and requested that his claim be decided as soon as possible.

Thereafter, also in June 2010, the Veteran submitted a statement (VA Form 21-4138) in which he indicated that he "believe[d] it to be best to cancel claim for unemployability as I don't feel that I am capable of doing an efficient job".  He reported he had too many memory lapses and did not want to put anyone in jeopardy for something he did not do or forgot to do.  

Received from the Veteran's representative in August 2010 was a notice of disagreement (NOD) with the July 2010 rating decision, which the representative submitted on behalf of the Veteran.  

In a report from a private audiologist at Hear USA dated in August 2010, it was noted that the Veteran had difficulty communicating in all listening situations.  The audiologist opined that the Veteran's severe hearing loss and tinnitus essentially rendered him unemployable, and that the Veteran needed to avoid working in an environment in which there was any noise, which may exacerbate his hearing loss.  The private audiologist also opined that the Veteran's limitations would prevent verbal communication face-to-face, as well as by telephone, and that his condition would pose a significant safety risk in any setting involving transportation/driving or being around heavy or moving machinery, and that he would have difficulty hearing emergency sirens without hearing aids.  Finally, the audiologist opined that the Veteran's hearing loss would significantly impair his employability in most job assignments with or without adaptation.  

On VA examination in April 2011, it was noted that the Veteran's occupational history was as office manager.  The diagnosis was mixed impairment for the right ear with a sensorineural hearing loss for the left.  The examiner noted that there were significant effects on the Veteran's occupation, and that as a result he had been assigned different duties.  The examiner noted that the Veteran's disabilities impacted his occupational activities because he had difficulty following instructions and had hearing difficulty.  

In another VA examination report dated in April 2011, the audiologist opined that the Veteran's unemployability was not caused by or the result of bilateral hearing loss.  The audiologist indicated, as rationale, that there was nothing related to the Veteran's hearing loss that would preclude gainful employment, and that he had good word recognition with the assistance of hearing aids and was able to understand most conversational speech with hearing aids.  Finally, the audiologist noted that even deaf individuals were able to obtain gainful employment and opined that the Veteran's hearing loss did not preclude him from understanding normal conversational speech.  

In a substantive appeal (VA Form 9) received in May 2011, submitted by the Veteran's representative on his behalf, it was noted that the Veteran did not feel that any employer would hire him with his severe service-connected hearing loss and tinnitus.  He also contended that he would have great difficulty securing and maintaining substantial gainful employment with his difficulty hearing verbal commands or using a phone.  Finally, the Veteran felt that the severity of his service-connected disabilities would interfere with him performing both physical and sedentary employment.  

In a letter dated in June 2011, a private audiologist from Hear USA indicated that pure tone results obtained for the Veteran were consistent with a profound mixed hearing loss in the right ear and a severe somewhat mixed hearing loss in the left ear.  The audiologist indicated that the Veteran had requested the audiologist compare the results of current and prior audiological testing and draw conclusions VA audiological testing done at the VA in Kansas city.  The audiologist opined that the Veteran's hearing loss was significantly worse than the results obtained in April 2011 and were more consistent with the previously documented hearing evaluation that was completed a year ago.

On VA examination in September 2011, it was noted that after service the Veteran was an accountant for 27 years before retiring.  The examiner noted the prior VA and private audiological results for the Veteran and indicated that the differences in the results from the differing facilities can be explained by tester instruction differences, accuracy of calibration in equipment, presentation level of CNC lists, etc., and that the VA facilities consistently documented better thresholds and word recognition performance than the Hear USA facility.  With regard to the question of whether the Veteran's hearing loss and tinnitus, impacted the ordinary conditions of daily life, including ability to work, the examiner indicated "no".  

In a letter dated in March 2012, a private audiologist, Jennifer Dann MS, CCC-A, noted that the Veteran was seen for an audiological evaluation to determine his employability status.  Pure tone testing was noted to reveal a mild to severe sensorineural hearing loss for the left ear, and a severe to profound mixed hearing loss for the right ear.  The audiologist opined that Veteran's severe hearing loss and poor word recognition had essentially rendered him unemployable.  She indicated that the Veteran needed to avoid working in any environment in which there was noise that may exacerbate his hearing loss, and needed to avoid any environment which required normal hearing or good speech understanding, as these limitations would prevent verbal communication face-to-face as well as by telephone.  The audiologist further opined that the Veteran's condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  Finally, the audiologist opined that the Veteran's service-connected hearing loss would significantly impair his employability in most job assignments without adaptation.  

III. Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service-connected for bilateral hearing loss, which has been assigned a 50 percent rating; and for tinnitus, rated as 10 percent disabling.  He has a combined disability rating of 60 percent, effective from December 9, 2009.  Based on this, he does not meet the minimum regulatory requirement to be considered for entitlement to a TDIU under 38 C.F.R. § 4.16(a). 

However, it is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans unemployable by reason of service-connected disabilities, but who fail to meet the standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

A total rating may also be provided where the evidence demonstrates such an exceptional or unusual disability picture concerning the veteran's service-connected disabilities with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

In reaching its determination in this case the Board has followed the analysis of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993), wherein the Court held that for a veteran to prevail in a claim for individual unemployability benefits, it is necessary that the record reflect some factor which takes his case outside the norm, with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  However, unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  Factors to be considered, however, will include the veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16. 

The Veteran essentially contends he is unable to secure and maintain substantially gainful employment due to his bilateral hearing loss and tinnitus.  He has alleged that his bilateral hearing loss and tinnitus are so severe that he has trouble being able to understand what people are saying and he claims that no employer would hire him.  He claims he would have great difficulty securing and maintaining substantial gainful employment due to his difficulty hearing verbal commands and using a phone.  He also asserts that the severity of his hearing loss and tinnitus would interfere with him performing both physical and sedentary employment.  

After reviewing the complete record, however, the Board concludes that the evidence of record does not show that his hearing loss and tinnitus alone render him unable to obtain or maintain substantially gainful employment, or that there are unusual or exceptional circumstances in this matter, beyond what is contemplated by the assigned schedular disability ratings for bilateral hearing loss and tinnitus.

The Board acknowledges the Veteran's contentions that his ability to work would no doubt be impaired to some extent - as a result of his bilateral hearing loss and tinnitus.  In that regard, on the VA examination in 2010, the examiner opined that the Veteran's bilateral hearing loss had significant effects on his occupation.  Further, on VA examination in April 2011, the examiner noted that there were significant effects on his occupation, (as office manager) because he had difficulty following instructions and had hearing difficulty, and that he had been assigned different duties.  However, while his bilateral hearing loss and tinnitus may affect his employability, the Board is not persuaded that the Veteran's hearing loss and tinnitus prevent him from engaging in any substantially gainful employment. 

The record reflects that there are medical opinions of record, both for and against the Veteran's claim.  In support of his claim, he submitted similar opinions by two private audiologists.  In a report dated in August 2010, a private audiologist indicated that the Veteran had difficulty communicating in all listening situations, and opined that his severe hearing loss and tinnitus rendered him unemployable; that he needed to avoid working in an environment in which there was any noise which may exacerbate his hearing loss; that his limitations would prevent verbal communication - face-to-face and by telephone; that his condition would pose a significant safety risk in any setting involving transportation/driving or being around heavy or moving machinery; that he would have difficulty hearing emergency sirens without hearing aids; and that his hearing loss would significantly impair his employability in most job assignments with or without adaptation.  

Likewise, in a letter dated in March 2012, another private audiologist, similarly opined that Veteran's severe hearing loss and poor word recognition had essentially rendered him unemployable, and that he needed to avoid working in any environment in which there was noise that may exacerbate his hearing loss and which required normal hearing or good speech understanding.  The audiologist further opined that his condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery, and that his hearing loss would significantly impair his employability in most job assignments without adaptation.  

The Board notes that these private audiologists both conclude that the Veteran's severe hearing loss render him unemployable, however, the Board assigns less probative value to such opinions as there is no discussion of the Veteran's ability to work in his career field - which involved an office job in accounting.  In that regard, the Veteran indicated he stopped working in this capacity in 1996 due to his hearing loss and tinnitus, however, the private audiologists did not specifically address his ability to work such an office job.  Moreover, the private audiologists did not address whether the Veteran's hearing aids assisted him in understanding conversation (as he has been objectively shown to be able to do on the VA audiological examinations of record, and as he has admitted to being able to do).  Further, the private audiologists did not explain why the Veteran's hearing loss and tinnitus would prevent him, perhaps with certain accommodations, such as hearing aids or otherwise, from working as an accountant and/or in an office job, as he did in his last occupation according to his formal claim for TDIU.  With regard to the private audiologists' findings that the Veteran could not work in any environment that required normal hearing or good speech understanding, the Board does not find that this restriction leads to a finding that the Veteran cannot obtain or maintain substantially gainful employment due to his hearing loss disability.  While such difficulties are a significant limitation that may preclude certain types of work, it simply does not rise to the level of preventing the Veteran from engaging in substantially gainful employment.  For example, this type of restriction would not seem to prevent the Veteran from working in his former occupation, with hearing aids or other adaptation.  Indeed, there may be many jobs that offer quiet environments, and many jobs that do not require the ability to converse.  The Board need not offer examples of such jobs to support its finding that the Veteran has not demonstrated that he is unable to work as a result of hearing loss.  See Gary v. Brown, 7 Vet. App. 229, 232 (1994). 

The Board also notes that there is a probative and persuasive VA opinion of record, which goes against the Veteran's claim.  To that end, on VA examination in April 2011, the audiologist opined that the Veteran's unemployability was not caused by or the result of bilateral hearing loss, indicating that there was nothing related to his hearing loss that would preclude gainful employment, and that he had good word recognition with the assistance of hearing aids and was able to understand most conversational speech with hearing aids.  While the VA examiner in September 2011, opined that the Veteran's hearing loss and tinnitus did impact the ordinary conditions of daily life, including ability to work, the Board notes that no rationale was provided for that opinion.  

The Board acknowledges the Veteran's competent statements with regard to the impact of his hearing loss and tinnitus on his ability to work.  However, for the reasons discussed above, the Board finds that they do not suffice to show that he cannot work due to these disabilities.  While his hearing loss may make it unsafe for him to work in certain environments, such as in a construction environment, this limitation does not prevent him from working in all environments, including in an office setting.  While the Veteran's statements reflect he has difficulty communicating, it was also noted that he had good word recognition and was able to understand most conversation speech with hearing aids.  The fact that it is difficult to communicate with him, due to his hearing loss , is not enough to find that he cannot obtain or maintain substantially gainful employment.  In this regard, it seems evident that certain basic accommodations could be made in a work setting if necessary, such as communicating with the Veteran through writing.  While the Board sympathizes with the Veteran's asserted challenges, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on his hearing loss disability and tinnitus, whether considered separately or in combination. 

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders.  As such, the Board concludes that a TDIU rating is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra. 


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


